DETAILED ACTION
Original claims 1-20 were filed on February 9, 2021. With the preliminary amendment of February 9, 2021, no claims have been cancelled, claims 1, 3-6, 8-11, 14-16, and 19-20 have been amended, and claims no have been added.  Claims 1-20 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance 
Group I, claims 1-18, drawn to a method for selection of a target plant LysM receptor for modifying the target plant LysM receptor to have a desired receptor characteristic, comping:
(a)	providing a structural model, a molecular model, a surface characteristics model, and/or an electrostatic potential model of a donor plant LysM receptor having the desired receptor characteristic and two or more potential target plant LysM receptors;
(b)	comparing each of the two or more potential target plant LysM receptors with the structural model, the molecular model, the surface characteristics model, and/or the electrostatic potential model of the donor plant LysM receptor, and/or comparing each of the two or more potential target plant LysM receptors with the donor plant LysM receptor using structural overlay; and
(c)	selecting the potential target plant LysM receptor with a suitable match for the donor plant LysM receptor to be the target plant LysM receptor.

Group II, claims 19-20, drawn to a modified plant LysM receptor comprising a LysM2 domain modified to comprise a hydrophobic patch on the surface of the LysM2 domain.
 
The inventions listed as groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-II appears to be that they all relate to variant LysM receptors.  However, variant LysM receptors were known in the art (Simona et al, 2007), which anticipates claim 19.   Therefore, groups I-II share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the methods of groups I do not comprise all of the methods for making or using the products of groups II.  Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-II encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics 

For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.

If group I (claims 1-18) is elected, elect:
One of: (i) a structural model, (ii) a molecular model, (iii) a surface characteristics model, (iv) an electrostatic potential model, (v) structural overlay, or (vi) one specific combination of (i)-(v). (claim 1a-b)
One specific method for ‘selecting the potential target plant LysM receptor with a suitable match for the donor plant LysM receptor to be the target plant LysM receptor’. (claim 1c)
One of: (i) not template structure; similarity; phylogenetic relation; surface potential; coverage to template structure; GMQE, QMEAN, or Local Quality estimates from SWISS-Model,  (ii) template structure, (iii) similarity, (iv) phylogenetic relation, (v) surface potential, (vi) coverage to template structure, (vii) GMQE, (viii) QMEAN, (ix) Local Quality estimates from SWISS-Model, or (x) one specific combination of (ii)-(ix).  (claim 2)
One of: (i) not a protein crystal structure, a molecular model, a cryo-EM structure, or an NMR structure or (ii) a protein crystal structure, a molecular model, a cryo-EM structure, and an NMR structure (claim 3).  If ‘a protein crystal structure, a molecular model, a cryo-EM structure, and a NMR structure’ in claim 3 is meant to be ‘a protein crystal structure, a molecular model, a cryo-EM structure, or a NMR structure’, elect from the following. One of: (i) not a protein crystal structure, a molecular model, a cryo-EM structure, and an NMR structure, (ii) a protein crystal structure, (iii) a molecular model, (iv)  a cryo-EM structure, (v)  an NMR structure, or (vi) one specific combination of (ii)-(iv) (claim 3).   

One of: (i) donor plant LysM receptor model is not of an entire ectodomain and the two or more potential target plant LysM receptor models are not of entire ectodomains or (ii) donor plant LysM receptor model is of an entire ectodomain and the two or more potential target plant LysM receptor models are of entire ectodomains. (claim 4)
One of: (i) the donor plant LysM receptor model is not of a LysM1 domain, a LysM2 domain, a LysM3 domain, or any combination thereof, (ii) the donor plant LysM receptor model is of a LysM1 domain, (iii) the donor plant LysM receptor model is of a LysM2 domain, (iv) the donor plant LysM receptor model is of a LysM3 domain, (v) one specific combination of (ii)-(iv). (claim 5) 
One of: (i) the two or more potential target plant LysM receptor models are not of LysM1 domains, LysM2 domains, LysM3 domains, or any combination thereof, (ii) the two or more potential target plant LysM receptor models are of LysM1 domains, (iii) the two or more potential target plant LysM receptor models are of LysM2 domains, (iv) the two or more potential target plant LysM receptor models are of LysM3 domains, or (v) one specific combination of (ii)-(iv). (claim 5)
One of: (i) the donor plant LysM receptor is not Medicago NFP, Medicago LYK3, Lotus NFR1, Lotus NFR5, Lotus LYS11, or Arabidopsis CERK 1, (ii) the donor plant LysM receptor is Medicago NFP, (iii) the donor plant LysM receptor is Medicago LYK3, (iv) the donor plant LysM receptor is Lotus NFR1, (v) the donor plant LysM receptor is Lotus NFR5, (vi) the donor plant LysM receptor is Lotus LYS11, (vii) the donor plant LysM receptor is Arabidopsis CERK1, or (viii) one specific combination of (ii)-(vii). (claim 6)
One of: (i) the two or more target plant LysM receptors are not additionally compared to Lotus CERK6 or (ii) the two or more target plant LysM receptors are additionally compared to Lotus CERK6. (claim 7)
One of: (i) the two or more potential target plant LysM receptor polypeptides are not all from the same plant species or plant variety or (ii) the two or more potential target plant LysM receptor polypeptides are all from the same plant species or plant variety.  ►If (ii) the two or more potential target plant LysM receptor polypeptides are all from the same plant species or plant variety is elected, further elect: one specific plant species or one specific plant variety. (claim 8)
One of: (i) the desired receptor characteristic is not affinity, selectivity, or specificity for an oligosaccharide or class of oligosaccharides, (ii) the desired receptor characteristic is affinity, or (iii) the desired receptor characteristic is selectivity,  (iv) the desired receptor characteristic is specificity for an oligosaccharide or class of oligosaccharides, or (v) one specific combination of (ii)-(iv).  ►If (iv) the desired receptor characteristic is specificity for an oligosaccharide or class of oligosaccharides is elected, further elect (a) one specific oligosaccharide or (b) one specific class of oligosaccharides. (claims 9,11-14)
One of: (i) the desired receptor characteristic is not binding kinetics for an oligosaccharide or class of oligosaccharides or (ii) the desired receptor characteristic is binding kinetics for an oligosaccharide or class of oligosaccharides.  ►If (ii) the desired receptor characteristic is binding kinetics for an oligosaccharide or class of oligosaccharides is elected, further elect: (a) one specific oligosaccharide or (b) one specific class of oligosaccharides. (claim 10)
One of: (i) not further comprising step ( d): identifying one or more amino acid residues for modification in the target LysM receptor by comparing amino acid residues of a first oligosaccharide binding feature in the donor plant LysM receptor with the corresponding amino acid residues in the target plant LysM receptor, and optionally identifying one or more amino acid residues for modification in the target LysM receptor by comparing amino acid residues of a second oligosaccharide binding feature in the donor plant LysM receptor with the corresponding 
One of: (i) not further comprising step (e): generating a modified plant LysM receptor wherein the one or more amino acid residues in the first oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; generating a modified plant LysM receptor wherein the one or more amino acid residues in the second oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; or generating a modified plant LysM receptor wherein the one or more amino acid residues in the first oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor and the one or more amino acid residues in the second oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor or (ii) further comprising step (e): generating a modified plant LysM receptor wherein the one or more amino acid residues in the first oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; generating a modified plant LysM receptor wherein the one or more amino acid residues in the second oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; or generating a modified plant LysM receptor wherein the 
One of: (i) the method of claim 16, wherein the first oligosaccharide binding feature is not a hydrophobic patch on the surface of the LysM2 domain or (ii) the method of claim 16, wherein the first oligosaccharide binding feature is a hydrophobic patch on the surface of the LysM2 domain. (claim 17)
One of: (i) the method of claim 16, wherein the first oligosaccharide binding feature is not a part of the LysM1 domain of the donor plant LysM receptor or (ii) the method of claim 16, wherein the first oligosaccharide binding feature is a part of the LysM1 domain of the donor plant LysM receptor (claim 18)

If group II (claims 19-20) is elected, elect:
One specific modified plant LysM receptor (SEQ ID NO, where every residue is designated). (claim 19)
One of: (i) the modified plant LysM receptor does not comprise a first LysM1 domain modified to replace at least part of the first LysM1 domain with at least part of a second LysM1 domain  or (ii) the modified plant LysM receptor comprises a first LysM1 domain modified to replace at least part of the first LysM1 domain with at least part of a second LysM1 domain.  If (ii) the modified plant LysM receptor comprises a first LysM1 domain modified to replace at least part of the first LysM1 domain with at least part of a second LysM1 domain is elected, identify the amino acids in the elected modified plant LysM receptor that are the at least part of a second LysM1 domain  (claim 20).

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Final Comments
it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).